DETAILED ACTION
This office action is in response to the application filed on September 16, 2021. Claims 1 – 20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for priority based on U.S. provisional application 63/079,933 filed on September 17, 2020 and U.S. provisional application 63/088,126 filed on October 6, 2020.

Information Disclosure Statement
The information disclosure statements (IDS) were submitted on December 8, 2021, April 22, 2022 and August 2, 2022. The Examiner notes that NPL entries 3, 5, and 7 from IDS filed on December 8, 2021 contain citations of references that do not comply with 37 C.F.R. 1.98(b)(5) which requires "Each publication listed in an information disclosure statement must be identified by publisher, author (if any), title, relevant pages of the publication, date, and place of publication." The Examiner is unable to timely consider the various coding standards and working drafts of said coding standard in their entirety as they comprise hundreds of pages. The Examiner encourages resubmission with the pertinent portions of these references pointed out. Accordingly, the NPL entries 3, 5, and 7 references have been placed on the record, but have not been considered by the Examiner. 

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 
Fig. 3, Items 700 and 702
Fig. 11, Item 1100
	
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
In addition to Replacement Sheets containing the corrected drawing figure(s), applicant is required to submit a marked-up copy of each Replacement Sheet including annotations indicating the changes made to the previous version.  The marked-up copy must be clearly labeled as “Annotated Sheets” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.  See 37 CFR 1.121(d)(1).  Failure to timely submit the proposed drawing and marked-up copy will result in the abandonment of the application.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding Claim 6, it recites the limitation “an order of the one or more subpictures or the one or more slices in each sample of the track is same as an order of the one or more subpictures or the one or more slices in a bitstream stored in the track”. This limitation is not clear. The limitation merely requires one subpicture (or one slice), not more than one subpicture (or one slice). Accordingly, it is not understood how one subpicture would have an order, it is merely a single subpicture (or slice). Therefore, there is no “order” for one subpicture in the sample of the track or in the bitstream stored in the track. For examination purposes the Examiner has broadly interpreted the limitation. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 - 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by HANNUKSELA et al., (US 2022/0094909 A1) referred to as HANNUKSELA hereinafter.
Regarding Claim 1, HANNUKSELA discloses a method of processing visual media data (Par. [0047], FIG. 1 shows an example of MPEG Omnidirectional Media Format (OMAF)) , comprising: 
performing a conversion between visual media data (Par. [0218], The stitched images (D) (i.e. media data) are encoded as coded images (Ei) or a coded video bitstream (Ev) and a visual media file (Par. [0218], The coded images, video, and/or audio are then composed (i.e. conversion) into a media file for file playback (F) or a sequence of an initialization segment and media segments for streaming (Fs), according to a particular media container file format) that includes one or more tracks that store one or more bitstreams of the visual media data (Par. [0151], certain file metadata is stored in the file in a manner that associates the metadata to the bitstream, such as boxes in the sample entry for a track containing the bitstream, a sample group for the track containing the bitstream, or a timed metadata track associated with the track containing the bitstream); and 
wherein the visual media data comprises one or more pictures comprising one or more subpictures or one or more slices (Fig. 10 Par. [0311], FIG. 10 illustrates a picture that is divided into 4 sub-pictures); 
wherein the visual media file stores the one or more tracks according to a format rule (Par. [0252], one or more (but not the entire set of) spatiotemporal units may be provided and stored as a track, as is understood in the context of the ISO base media file format, or as any similar container file format structure); and 
wherein the format rule specifies that a track (Par. [0164], A track may be one of the many types, including a media track that refers to samples formatted according to a media compression format (and its encapsulation to the ISO base media file format). A track may be regarded as a logical channel) that includes a sequence of the one or more slices or the one or more subpictures (Par. [0252], Such a track may be referred to as a patch track. Patch tracks may for example be sub-picture tracks, as understood in the context of OMAF, or tile tracks, as understood in the context of ISO/IEC 14496-15) covers a rectangular area of the one or more pictures (Par. [0310], A sub-picture may be defined as a rectangular set of one or more entire tile groups. In an embodiment, a picture is partitioned to sub-pictures, i.e. the entire picture is occupied by sub-pictures).

Regarding Claim 2, HANNUKSELA discloses Claim 1. HANNUKSELA further discloses wherein the format rule specifies that the one or more subpictures or one or more slices included in the track are independently extractable, decodable and presentable (Par. [0144] A motion-constrained tile set (MCTS) is such that the inter prediction process is constrained in encoding such that no sample value outside the motion-constrained tile set is used for inter prediction of any sample within the motion-constrained tile set) without a presence of another subpicture or another slice that covers another area different from the rectangular area (Par. [0279], Each tile rectangle sequence is then encoded independently from each other as a single-layer bitstream. Several bitstreams may be encoded from the same tile rectangle sequence, e.g. for different bitrates. Each tile rectangle bitstream may be encapsulated in a file as its own track (or alike) and made available for streaming).

Regarding Claim 3, HANNUKSELA discloses Claim 1. HANNUKSELA further discloses wherein the format rule specifies that the one or more subpictures or one or more slices included in the track are dependent in a motion compensation on another subpicture or another slice that covers another area different from the rectangular area (Par. [0606], [0606] An apparatus according to another embodiment comprises means for encoding data of a first sub-picture, the first sub-picture belonging to a first picture, and the first sub-picture belonging to a first sub-picture sequence; means for encoding data of a second sub-picture, the second sub-picture belonging to a first picture, and the second sub-picture belonging to a second sub-picture sequence, the encoding being independent (i.e. different) of the encoding of the coded data of the first sub-picture).

Regarding Claim 4, HANNUKSELA discloses Claim 1. HANNUKSELA further discloses wherein the format rule specifies that the one or more slices or the one or more subpictures are allowed to be not contiguous in a decoding order for a bitstream stored in the track (Par. [0380], sub-pictures of the same time instance need not be contiguous in decoding order).

Regarding Claim 5, HANNUKSELA discloses Claim 1. HANNUKSELA further discloses wherein a field of view of a 360 degree video (Par [0203] 360-degree panoramic content (i.e., images and video) cover horizontally the full 360-degree field-of-view around the capturing position of an imaging device) covered by the one or more subpictures that are not contiguous in the decoding order is represented by the track. (Par. [0437] Viewport-Dependent 360-Degree Video Streaming, a coded sub-picture sequence may be encapsulated in a track of a container file).

Regarding Claim 6, HANNUKSELA discloses Claim 1. HANNUKSELA further discloses wherein the format rule specifies that an order of the one or more subpictures or the one or more slices in each sample of the track is same as an order of the one or more subpictures or the one or more slices in a bitstream stored in the track (Par. [0288], Each sub-picture is coded using a conventional video encoder, and reconstructed sub- picture is stored in a reconstructed sub-picture memory corresponding to the sub-picture sequence).

Regarding Claim 7, HANNUKSELA discloses Claim 1. HANNUKSELA further discloses wherein the format rule further specifies whether to include an indication indicative of whether a decoding order of the one or more subpictures or the one or more slices in each sample of a track is contiguous in a bitstream stored in the track (Par. [0319], an encoder indicates a sub-picture sequence identifier (i.e. indication) or alike in or along the bitstream in a manner that the sub-picture sequence identifier is associated with coded video data units, such as VCL NAL units).

Regarding Claim 8, HANNUKSELA discloses Claim 7. HANNUKSELA further discloses wherein the indication is included in a base track sample entry description of the track (Par. [0151], the phrase along the bitstream may be used when the bitstream is contained in a container file, such as a file conforming to the ISO Base Media File Format (i.e. base track sample entry description), and certain file metadata is stored in the file in a manner that associates the metadata to the bitstream, such as boxes in the sample entry for a track containing the bitstream, a sample group for the track containing the bitstream, or a timed metadata track associated with the track containing the bitstream).

Regarding Claim 9, HANNUKSELA discloses Claim 7. HANNUKSELA further discloses wherein the format rule further specifies to, in response to an absence of the indication, disallow the one or more subpictures or the one or more slices in the track to be merged with another subpicture or another slice of another track (Par. [[0345] The semantics of syntax elements may be specified as follows: num_subpic_patterns equal to 0 specifies that sub-picture-based decoding is not in use. (i.e. not merged)).

Regarding Claim 10, HANNUKSELA discloses Claim 7. HANNUKSELA further discloses wherein the indication is included in a network abstraction layer (NAL) configuration box (Par. [0320] A sub-picture sequence identifier included in a NAL unit header and associated with the NAL unit).

Regarding Claim 11, HANNUKSELA discloses Claim 7. HANNUKSELA further discloses wherein the indication equal to 1 indicates that NAL units in each sample of the track is contiguous in the decoding order of the bitstream and a base track that references the track with a track reference refers to other tracks with the track reference (Par. [0345], num_subpic_patterns greater than 0 (i.e. equal to 1) specifies the number of mappings from VCL NAL units to sub-picture sequence identifiers).

Regarding Claim 12, HANNUKSELA discloses Claim 7. HANNUKSELA further discloses wherein the indication equal to 0 indicates that NAL units in each sample of the track is allowed to be or not to be contiguous in the decoding order of the bitstream and a base track that references the track with a track reference is allowed not to refer to other tracks with the track reference (Par. [0345], num_subpic_patterns equal to 0 specifies that sub-picture-based decoding is not in use (i.e. not refer to other)).

Regarding Claim 13, HANNUKSELA discloses Claim 7. HANNUKSELA further discloses wherein the visual media data is processed by a versatile video coding (VVC) (Par. [0041] The Versatile Video Coding standard (WC, H.266, or H.266/WC) is presently under development by the Joint Video Experts Team (JVET), which is a collaboration between the ISO/IEC MPEG and ITU-T VCEG), and the one or more tracks are VVC tracks (Par. [0098] In a draft version of H.266/VVC, pictures are partitioned to tile along a tile grid (similarly to HEVC). Tiles are ordered in the bitstream in tile raster scan order within a picture, and CTUs are ordered in the bitstream in raster scan order within a tile).

Regarding Claim 14, HANNUKSELA discloses Claim 1. HANNUKSELA further discloses wherein the conversion comprises generating the visual media file and storing the one or more bitstreams to the visual media file according to the format rule (Par. [0151], the phrase along the bitstream may be used when the bitstream is contained in a container file, such as a file conforming to the ISO Base Media File Format, and certain file metadata is stored in the file in a manner that associates the metadata to the bitstream, such as boxes in the sample entry for a track containing the bitstream, a sample group for the track containing the bitstream, or a timed metadata track associated with the track containing the bitstream).

Regarding Claim 15, HANNUKSELA discloses Claim 1. HANNUKSELA further discloses wherein the conversion comprises parsing the visual media file according to the format rule to reconstruct the one or more bitstream (Par [0282], HEVC tile tracks are formed from each motion-constrained tile set sequence, and a tile base track is additionally formed. The client may parse tile base track to implicitly reconstruct a bitstream from the tile tracks. The reconstructed bitstream can be decoded with a conforming HEVC decoder).

Apparatus claims 16 and 17 are drawn to the apparatus corresponding to the method of using same as claimed in claims 1 and 7, respectively.  Therefore apparatus claims 16 and 17 correspond to method claims 1 and 7, respectively, and are rejected for the same reasons of anticipation as used above. Claim 16 further recites a processor (See HANNUKSELA, Par. [0599] An apparatus according to an embodiment comprises at least one processor and at least one memory including computer program code, the memory and the computer program code configured to, with the at least one processor, cause the apparatus to perform the method)

Claims 18 and 19 are drawn to the non-transitory computer-readable recording medium corresponding to the apparatus of using same as claimed in claims 16 and 17, respectively.  Therefore claims 18 and 19 correspond to apparatus claims 16 and 17, respectively, and are rejected for the same reasons of anticipation as used above.

Claim 20 is drawn to the non-transitory computer-readable recording medium corresponding to the method of using same as claimed in claim 1.  Therefore claim 20 corresponds to method claim 1 and is rejected for the same reasons of anticipation as used above.

Conclusion
The prior art references made of record are not relied upon but are considered pertinent to applicant's disclosure. DENOUAL et al. (US 2020/0389676 A1) teaches a method for generating media files from video sequences.
Any inquiry concerning this communication should be directed to SUSAN E TORGERSON whose telephone number is (571)270-0498.  The Examiner can normally be reached on Monday - Friday from 8:00 am (EST) to 4:00 pm (EST).  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Brian T. Pendleton, can be reached on (571) . The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Susan E. Torgerson/Primary Examiner, Art Unit 2425